Citation Nr: 0702900	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the reduction of the 60 percent disability rating to 
10 percent, effective from December 01, 2004, for service-
connected coronary artery disease, status-post myocardial 
infarction (previously rated as coronary artery disease) was 
proper.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1978 to 
February 1994.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The veteran is in receipt of service-connected disability 
benefits for coronary artery disease.  In 1997, the RO 
granted the claim of entitlement to service connection for 
coronary artery disease and assigned a 30 percent disability 
rating, effective July 24, 1996.  

A July 1998 VA Discharge Summary report shows that the 
veteran was hospitalized from July 05, 1998 to July 09, 1998 
subsequent to myocardial infarction on July 03, 1998.  By 
rating decision, dated in August 1998, a 100 percent 
temporary disability rating was assigned for the 
hospitalization and a period of convalescence, effective July 
3, 1998 to October 31, 1998.  The 30 percent disability 
rating was restored, effective November 01, 1998.  

By rating decision, dated in November 1998, the RO assigned a 
60 percent disability rating for coronary artery disease, 
stats-post myocardial infarction, effective November 01, 
1998.  

By correspondence, dated in July 2004, the RO informed the 
veteran of the proposal to reduce the 60 percent disability 
rating.  In September 2004, the RO decreased the 60 percent 
disability rating to 10 percent for coronary artery disease, 
stats-post myocardial infarction (previously rated as 
coronary artery disease), effective December 01, 2004.  The 
veteran properly appealed the reduction of the rating to the 
Board.  


FINDINGS OF FACT

1.  The veteran was hospitalized in July 1998 following a 
myocardial infarction; during the hospitalization the veteran 
underwent submaximal stress test in which he exercised to 5 
METs.  

2.  In November 1998, the RO assigned a 60 percent disability 
rating for coronary artery disease, stats-post myocardial 
infarction, effective November 01, 1998.  

3.  Following the RO's award of the 60 percent disability 
rating, the evidence revealed documented coronary artery 
disease resulting in a workload greater than 7 metabolic 
equivalents (multiples of resting oxygen uptake) (METs), but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

4.  When compared with medical findings that formed the basis 
for the veteran's 60 percent disability award for service-
connected coronary artery disease, status-post myocardial 
infarction, the recent VA medical evidence considered by the 
RO reflects sustained improvement of coronary artery disease 
under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the 60 percent disability rating to 10 
percent, effective from December 01, 2004, for service-
connected coronary artery disease, status-post myocardial 
infarction (previously rated as coronary artery disease) was 
proper.  See 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.104, Diagnostic Codes 7005-
7006 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by way of a July 2004 correspondence (notice 
letter).  

The Board initially concludes that the discussions contained 
in the July 2004 notice letter complied with VA's duty to 
notify the veteran.  For example, the veteran was informed of 
the RO's proposal to reduce the 60 percent disability rating 
to 10 percent based on medical records which include findings 
of improvement of service-connected coronary artery disease.  
He was informed of the requirements that are necessary to 
substantiate the claim of whether the reduction of the 60 
percent disability rating to 10 percent, effective from 
December 01, 2004, for service-connected coronary artery 
disease, status-post myocardial infarction, was proper.  He 
was informed of the responsibilities imposed upon him with 
respect to the submitting evidence which shows that the 
proposed reduction was not warranted, and he was informed of 
VA's responsibility to the provide him with the reasons and 
bases of the decision proposing the reduction in the 
disability rating.  He was also informed of the evidence that 
VA received in connection with the claim (e.g. medical 
records which show improvement); and he was essentially 
informed to send the information to the VARO and to also 
contact the VARO if he had questions or needed assistance.  

The veteran was also informed of the efforts that VA would 
make to assist him in obtaining evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was also told, in essence, to submit all 
evidence he had in his possession that was relevant to the 
claim on appeal.  

The record also reflects that the veteran's VA medical 
outpatient treatment records and VA examination reports have 
been obtained and associated with the claims file.  The July 
2004 notice letter informed the veteran of his right to 
present personal testimony on the issue and the time period 
on which he needed to request a hearing.  To date, he has not 
requested a hearing.  The veteran has not identified any 
other obtainable medical records or evidence pertinent to the 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II.  Analysis

The veteran essentially maintains that the reduction of the 
60 percent disability rating to 10 percent, effective from 
December 01, 2004, for service-connected coronary artery 
disease, status-post myocardial infarction (previously rated 
as coronary artery disease), was not proper.  His primary 
argument is that although the heart disease is stable, the 
heart disease has not shown sustained improvement.  

Initially, the Board finds that the RO complied with the 
procedures of 38 C.F.R. § 3.105, which requires that the 
veteran receive appropriate notice of the proposed reduction 
and the reasons for the proposal, a period of 60 days to 
submit additional evidence, a period of 30 days to request a 
predetermination hearing.  See 38 C.F.R. §§ 3.105(e), (i); 
3.500(r) (2006).  The evidence does not indicate, nor does 
the veteran contend, noncompliance with the aforementioned 
procedural requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e).  Therefore, the Board will only focus on the 
propriety of the reduction.  

At the time of the reduction in this case, a 60 percent 
rating for the veteran's service-connected coronary artery 
disease, status-post myocardial infarction (previously rated 
as coronary artery disease) had continuously been in effect 
since November 01, 1998, a period of over 5 years.  Hence, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application.  

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that 
where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a).  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Cf.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

The Board must determine if the evidence properly supported 
the reduction.  In order for the reductions in rating to be 
sustained, it must appear by a preponderance of the evidence 
that the rating reductions were warranted.  See Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The RO evaluated the veteran's coronary artery disease under 
38 C.F.R. § 4.104, Diagnostic Codes 7005-7006.  With regard 
to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides 
that hyphenated Diagnostic Codes are used when a rating under 
one Diagnostic Code requires the use of an additional 
Diagnostic Code to identify the basis for the evaluation 
assigned.  Note that the schedular criteria under Diagnostic 
Code 7006 are identical to the criteria under Diagnostic Code 
7005 for arteriosclerotic heart disease (coronary artery 
disease).  

Under Diagnostic Code 7005, a 10 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 7 METs, but not greater than 
10 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, continuous medication is required.  See 38 
C.F.R. § 4.104, Diagnostic Code 7005,7006 (2006).  

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 
4.104, Diagnostic Code 7005,7006 (2006).  

A 100 percent evaluation is warranted with chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005,7006 (2006).  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2006).  

A review of the record shows that the veteran suffered a non-
Q wave myocardial infarction and was hospitalized in 
connection with the myocardial infarction in July 1998.  (See 
the July 1998 VA Hospitalization and Discharge Summary 
report).  In pertinent part, during the hospital course, it 
was noted that the veteran was pain free throughout the 
hospitalization.  He ambulated and began cardiac 
rehabilitation.  The veteran underwent a submaximal stress 
test and the results showed that he exercised to 5 METs, with 
some chest tightness at 5 METs.  There were no 
electrocardiogram (EKG) changes, he reached 60 percent of his 
predicted maximum heart rate.  The examiner noted that the 
findings were consistent with a negative submax stress test.  

At discharge, the veteran was advised to carry Nitroglycerin 
l tablets with him and to essentially take the tablets as 
needed.  The discharge medications included Mevacor, Vitamin 
E, Metoprolol, Folate, and Aspirin.  The diagnosis was 
status-post non-Q wave myocardial infacrtion.  

After the veteran was discharged from the White River 
Junction VA Hospital, he underwent VA examination to 
determine the severity of coronary artery disease in October 
1998; the examiner documented that the claims file was 
reviewed prior the examination.  The October 1998 VA 
examination report includes many findings that pertain to the 
veteran's heart disease.  As for his medications, it is noted 
that the veteran presented for examination with no 
Nitroglycerin use since his hospital discharge in July 1998.  
His mediations changed slightly; it is noted that he took 
Mevacor, Vitamin E, Folate, Aspirin, and Metoprolol.  

The examination report shows that the veteran did not 
complain of chest pain, angina, or dyspnea.  He did, however, 
complain of fatigue, which usually occurred around noon.  The 
veteran was in cardiac rehab and has had no troubles with the 
regimen.  The veteran reported that he had not returned back 
to work.  The report states that a review of the veteran's 
outpatient medical treatment records shows that the veteran 
has been stable since the myocardial infarction.  The 
examiner noted that the veteran underwent a stress thallium 
in August 1998 which revealed early repolarization changes 
with 1mm of sloping and ST depression of V4, V5 and III and 
aVF.  It was found that this test was indeterminate secondary 
to his inability to obtain 85% of his maximum predicted heart 
rate.  He was only able to accomplish 74% of his maximum 
heart rate.  He had no chest pain during the stress test and 
the thallium images revealed inferior and posterior lateral 
infarct with peri-infarct ischemia.  The examiner noted that 
the veteran underwent an echocardiogram prior to his hospital 
discharge with showed inferior hypokinesis and posterior 
akinesis and an estimated LVEF of 50%.  Mild MR was also 
noted.  The veteran was diagnosed as having coronary artery 
disease with recent non-Q in July of 1998.  

The November 1998 rating decision reveals that the RO awarded 
a 60 percent disability rating for service-connected coronary 
artery disease, status-post myocardial infarction (previously 
rated as coronary artery disease).  The award followed the 
October 1998 VA examination which the veteran underwent to 
have the severity of his heart disease assessed.  Thus, the 
Board concludes that the 60 percent disability rating was 
assigned based on the findings of the October 1998 VA 
examination.  

The medical evidence reviewed between the time of the October 
1998 VA examination and the time of the VA reduction of the 
60 percent rating to 10 percent, which became effective 
December 01, 2004, shows that the veteran was essentially 
able to obtain a workload of at least 10 METs during exercise 
tests.  (See VA Examination Reports, dated in October 2000 
and April 2004, and VA Outpatient Medical Treatment Records, 
dated from July 2002 to December 2004).  

The October 2000 VA examination report shows that the 
veteran's claims file, to include the outpatient medical 
treatment records, were reviewed by the examiner.  The report 
states that the veteran underwent an exercise tolerance test 
on May 11, 2000.  At that time, his exercise tolerance was 
good and that he made it to 10 METs, 10.5 minutes of Bruce 
Manual Protocol, his peak heart rate was 126.  The veteran 
was diagnosed as having coronary artery disease with a 
positive exercise thallium test in May 2000 at 10 METs.  

The VA outpatient medical treatment records, with dates 
beginning in July 2002, shows that the veteran was evaluated 
for coronary heart disease; he denied chest pain, shortness 
of breath, palpitations, dizziness or lightheaded.  The 
record shows that it was recommended that the veteran carry 
Nitroglycerin at all times.  It was noted that Aspirin 
therapy would be continued as well as his beta blocker.  

The September 2003 VA Cardiology Exercise-Thallium Stress 
Test Report shows that the veteran has known coronary heart 
disease and a history of abnormal thallium/status-post 
angioplasty.  The impression, in pertinent part, was that the 
veteran had good exercise tolerance; findings include 
exercise stress test at 10 METs Bruce /Manual protocol, 
stopping due to fatigue.  The overall impression was good 
exercise tolerance, mild chest pain with exercise, he could 
not achieve target heart rate, probably because of beta-
blocker therapy.  The electrocardiogram (EKG) portion of the 
test was positive for ischemia, the Duke treadmill score was 
-6, which is described as high risk.  

The November 2003 VA Cardiology Consult report states that 
despite the Duke treadmill score, which indicated a high 
risk,  the veteran's prognosis is very good.  The April 2004 
VA Primary Care Clinic Note states that the veteran did not 
have any acute complaints and that he was satisfied with his 
cardiology consultation.  His treatment included Vitamin E, 
fish oil, an Aspirin.  

The veteran underwent VA examination again in April 2004.  
The April 2004 VA examination report shows that the veteran's 
medications include Vitamin E, Metoprolol for heart rate 
control and blood pressure and Aspirin and Simvastatin for 
hyperlipidemia.  The examiner reported that the veteran 
underwent a stress test in September 2003 and stress test 
depressions at 10 METs, 77 percent of predicted heart rate.  
It is further noted that his previous stress test thallium in 
May 2000 also was to 10 METs.  

On physical examination, his heart rate was benign, regular 
rate, and rhythm.  There were no murmurs noted.  The veteran 
was diagnosed as having atherosclerotic heart disease with 
ten METs on exercise in September 2003.  The report states 
that are ill-toward side effects from his current medication 
regimen and there is no evidence of congestive heart failure.  

Following the April 2004 VA examination, the RO proposed to 
decrease the 60 percent disability rating to 10 percent, for 
the service-connected coronary artery disease, status-post 
myocardial.  As stated above, the veteran was properly 
notified of the proposed reduction by correspondence dated in 
July 2004.  

The VA outpatient medical treatment records, dated from April 
2004 to December 2004, show that the veteran had subjective 
complaints of shortness of breath and intermittent dizziness.  
The examiner states that coronary artery disease is optimally 
managed, but still life limiting.  It is noted that the 
veteran experienced shortness of breath, some atypical chest 
sensation which he correlates with activity and states that 
it is the same as the myocardial pain.  The examiner stated 
that it was necessary to continue beta-blocker, Aspirin, and 
as occasion requires, Nitroglycerin.  The veteran was 
encouraged to modify his daytime activities to accommodate 
the symptoms, but to continue to be as active possible and 
exercise daily.  These records do not include findings 
reported in METs. 

Upon comparison of the objective evidence forming the basis 
for the RO's assignment of the 60 percent rating with the 
evidence cited by the RO in support of the reduction in the 
rating, the Board finds that improvement in the veteran's 
service-connected coronary artery disease, status-post 
myocardial infarction (previously rated as coronary artery 
disease) has been shown.  

At the outset, the Board notes that service-connected 
coronary artery disease was evaluated as 60 percent disabling 
for more than five years.  The examination which immediately 
preceded the award of the 60 percent disability rating and 
the April 2004 VA examination immediately preceding the 
reduction in the 60 percent award are comparable.  In other 
words, the April 2004 VA examination report is just as full 
and complete as the October 1998 VA examination report with 
respect to the inclusion of findings which address the 
criteria that is used to evaluate the veteran's heart 
disease.  38 C.F.R. § 4.104, Diagnostic Codes 7005,7006 
(2006).  

The evidence clearly shows that following the October 1998 VA 
examination report, the objective medical findings have been 
consistent with the criteria which warrants a 10 percent 
rating for arteriosclerotic heart disease, with documented 
coronary artery disease, where a workload of greater than 7 
METs, but no greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or; continuous 
medication required.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2006).  

The April 2004 VA examination report actually reported the 
findings, as it pertains to METs, of other medical records, 
dated prior to the April 2004 examination.  Thus, the Board 
finds that the rating for coronary artery disease was not 
reduced "on any one examination."  Additionally, the Board 
finds that the evidence of record makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The evidence has shown that since his 
myocardial infarction, his heart disease has been essentially 
stable.  The veteran related during examinations that he 
remains very active, working two jobs per day, one of which 
involves cleaning furnaces, and the other of which involves 
detailing cars.  In view of the foregoing, the Board finds 
that his ability to work hard, even with coronary heart 
disease, coupled with reports of stable heart disease since 
his myocardial infarction in July 1998, demonstrates a 
reasonable certainty that the improvement in coronary artery 
disease will be maintained under the ordinary conditions of 
life.  

In the absence of evidence demonstrating that the veteran's 
coronary artery disease has not undergone sustained 
improvement, the Board concludes that the reduction of the 60 
percent rating to 10 percent, effective from December 01, 
2004, for service-connected coronary artery disease, status-
post myocardial infarction (previously rated as coronary 
artery disease) was proper.  38 U.S.C.A. § 1110 (West 2002).  
In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The reduction in the 60 percent disability rating to 10 
percent, effective from December 01, 2004, for service-
connected coronary artery disease, status-post myocardial 
infarction (previously rated as coronary artery disease) was 
proper.  The claim is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


